NO. 4-06-0454       Filed 9/5/07

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

ISAAC BRIGGS, a/k/a JOSEF DUPREE,       )    Appeal from
          Plaintiff-Appellant,          )    Circuit Court of
          v.                            )    Sangamon County
ROGER E. WALKER, JR., Director,         )    No. 06MR47
Illinois Department of Corrections,     )
          Defendant-Appellee.           )    Honorable
                                        )    Patrick J. Londrigan,
                                        )    Judge Presiding.
__________________________________________________________________

           JUSTICE COOK delivered the opinion of the court:

           In 2002, plaintiff, Isaac Briggs, was convicted of

aggravated kidnapping (720 ILCS 5/10-2(a)(7) (West 2002)) while

armed with a firearm, a Class X felony, and Briggs is currently

serving a 10-year sentence in a medium-security facility.     In

2005, Briggs requested that he be transferred to a minimum-

security facility and be allowed to participate in a work and day

release program offered by the minimum-security facility.

Briggs' request was denied.    In January 2006, Briggs filed a pro

se motion for a preliminary injunction (735 ILCS 5/11-102 (West

2006)), requesting that the trial court compel the Illinois

Department of Corrections (IDOC) to transfer Briggs to the

minimum-security facility and allow Briggs to participate in the

work and day release program.    The trial court held a telephone

hearing, denied the motion, and dismissed the case.   Defendant

appeals.   We dismiss for lack of jurisdiction.
                           I. BACKGROUND

           Briggs is currently serving a 10-year sentence for

aggravated kidnapping (with a firearm) at Pickneyville Correc-

tional Center (Pickneyville), which is a medium-security facil-

ity.   Pickneyville has a policy that an inmate may request

consideration for a transfer after six months.   Pickneyville also

has a policy that an inmate may request work release if he is

"eligible."   IDOC's rules provide that an inmate is "eligible"

for work release if the inmate is not serving a sentence for

kidnapping, aggravated kidnapping, or any Class X felony.     20

Ill. Adm. Code §455.30 (Conway Greene CD-ROM June 2003).

Pickneyville's policy allows inmates who have been denied work

release to reapply after three months, provided the reason for

the denial was not due to the nature of the offense, among other

restrictions.

           In November 2005, Briggs requested that he be trans-

ferred to a minimum-security facility and be allowed to partici-

pate in a work and day release program offered by the minimum-

security facility.   Briggs' request was denied due to his felony

classification.

           In January 2006, Briggs filed a pro se motion for a

preliminary injunction herein, requesting that the trial court

compel the IDOC's director, Roger Walker, to transfer Briggs to

the minimum-security facility and allow Briggs to participate in


                               - 2 -
the work and day release program.   Briggs' primary argument was

that it was in the "best interest of society" that the injunction

be granted.   Apparently, Briggs would like to earn money for his

family, including his minor child, who is currently residing with

Briggs' wife, and Briggs' parents, who are in poor health.

          The trial court held a hearing over the telephone and

denied Briggs' motion for an injunction.   This appeal followed.

                           II. ANALYSIS

          Briggs makes three arguments on appeal:   (1) the trial

court erred in denying Briggs' motion for an injunction; (2) the

trial court erred in dismissing Briggs' claim of entitlement to

transfer and participation in the work-release program; and (3)

the trial judge should have recused himself.   We do not address

Briggs' individual arguments and dismiss Briggs' case for lack of

jurisdiction.

          We do not have jurisdiction to hear Briggs' request to

transfer prisons and participate in the work-release program.     A

prisoner has no constitutional right, no liberty or property

interest entitled to due-process protection, to participate in a

work-release program.   See Watts v. Morgan, 572 F. Supp. 1385,

1388 (N.D. Ill. 1983); DeTomaso v. McGinnis, 970 F.2d 211, 213

(7th Cir. 1992); see also, for example, a related Illinois case,

Williams v. Thompson, 111 Ill. App. 3d 145, 148-51, 443 N.E.2d

809, 810 (1982) (Fourth District) (reversing a preliminary


                               - 3 -
injunction requiring prison officials to allow inmates to com-

plete vocational training programs, for lack of right to partici-

pate in said programs).    Likewise, neither the provisions in the

Unified Code of Corrections (Unified Code) nor the Illinois

Constitution, each of which propounds general policies of reha-

bilitation and restoration to useful citizenship, creates an

entitlement to participate in the work-release program.   See

Williams, 111 Ill. App. 3d at 149-51, 443 N.E.2d at 810-12

(rejecting similar arguments); 730 ILCS 5/1-1-2 (West 2006)

(concerning restoration to useful citizenship); 730 ILCS 5/3-7-1

(West 2006) (requiring the IDOC to promulgate rules in compliance

with the Unified Code); Ill. Const. 1970, art. I, §11.    Instead,

whether a prisoner may participate in a work-release program is a

matter of discretion solely for the IDOC.   See People v. Lego,

212 Ill. App. 3d 6, 8, 570 N.E.2d 402, 403 (1991); Hyche v. State

of Illinois, 52 Ill. Ct. Cl. 375, 376-77 (1999) (prison and work

assignments are discretionary with the corrections administra-

tion).

          Courts are not to intervene in matters within the

discretion of the IDOC, including the location of where inmates

are assigned and housed.    Lego, 212 Ill. App. 3d at 8, 570 N.E.2d

at 404, citing People v. Fowler, 14 Ill. 2d 252, 151 N.E.2d 324

(1958); see also Hyche, 52 Ill. Ct. Cl. at 376-77 (no jurisdic-

tion to review discretionary matters of the IDOC).   As such,


                                - 4 -
ruling on Briggs' request to transfer and participate in the

work-release program would exceed the scope of our authority.

                            III. CONCLUSION

          For the aforementioned reasons, we dismiss Briggs' case

for lack of jurisdiction.

          Dismissed.

          APPLETON and MYERSCOUGH, JJ., concur.




                                 - 5 -